DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	The Amendment filed March 11, 2021 in response to the Office Action of December 15, 2020, is acknowledged and has been entered. Claims 1, 2, 8, 15, 16, 23-33 are pending and are currently being examined. Claims 1, 24, 25 are amended. 

New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 2, 8, 15, 16, 23, 26, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the cancer cell in the sample" in the phrase “identifying the human as having cancer by detecting the CAPRIN-1 expression on the the cancer cell in the sample separated from the human”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite any cancer cells are in the sample.
Examiner Suggestion: Delete the word “cancer” before the word “cell.”

New Rejections
(based on new considerations)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 2, 8, 15, 16, 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,753,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are both drawn to methods for detecting cancer comprising utilizing an antibody that binds to CAPRIN-1 shown in the even-numbered SEQ ID NOs:2-30, wherein the antibody binds to CAPRIN-1 on the cell surface; the method comprising detecting expression of CAPRIN-1 in a biological sample from a subject; and selecting a subject for cancer therapy when expression is .


4.	Claims 1, 2, 8, 15, 16, 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,772,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are both drawn to methods for detecting cancer comprising utilizing an antibody that binds to CAPRIN-1 shown in the even-numbered SEQ ID NOs:2-30, wherein the antibody binds to CAPRIN-1 on the cell surface; the method comprising detecting expression of CAPRIN-1 in a biological sample from a subject; and selecting a subject for cancer therapy when expression is statistically higher than that of a healthy individual; wherein the sample is a body fluid, tissue or cell; wherein the cancer is selected from the group consisting of breast cancer, brain tumor, esophagus cancer, and several more.


5.	Claims 1, 2, 8, 15, 16, 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,796,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented and instant claims are both drawn to methods for detecting cancer comprising utilizing an antibody that binds to human CAPRIN-1 shown in the .


6.	All other rejections recited in the Office Action mailed December 15, 2020 are hereby withdrawn in view of amendments and arguments.


7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura B Goddard/Primary Examiner, Art Unit 1642